Title: Circular Letter to Midnight Appointees, [after 4 March 1801]
From: Jefferson, Thomas
To: Midnight Appointees



Sir
[after 4 Mch. 1801]

The late president, mr Adams, having not long before his retirement from office, made several appointments to civil offices holden  during the will of the President, when so restricted in time as not to admit sufficient enquiry & consideration, the present President deems it proper that those appointments should be a subject of reconsideration & further enquiry. he considers it as of palpable justice that the officers who are to begin their course as agents of his administration should be persons on whom he has personal reliance for a faithful execution of his views. you will therefore be pleased to consider the appointment you have recieved as if never made, of which this early notice is given to prevent any derangements which that appointment might produce.
